NUMBER 13-08-555-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                 IN RE ROBERTO PEREZ, JR.


                             On Petition for Writ of Mandamus


                               MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Per Curiam Memorandum Opinion1

        Relator, Roberto Perez, Jr., pro se, filed a petition for writ of mandamus in the above

cause on September 29, 2008.2 The petition for writ of mandamus is unclear; however,

to the extent that relator seeks review from this Court regarding actions of the trial court,

court reporters, district clerks, or otherwise, the Court DENIES the petition for writ of

mandamus. See generally TEX . R. APP. P. 52.3, 52.8.



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

        2
           T his Court issued a m em orandum opinion in our cause 13-03-00469-CV regarding relator’s
conviction on Decem ber 21, 2006. See Perez v. State, 216 S.W .3d 855, 857 (Tex. App.–Corpus Christi 2006,
pet. ref’d). The Texas Court of Crim inal Appeals refused relator’s petition for discretionary review on
Novem ber 14, 2007. Mandate was issued on January 28, 2008.
      To the extent that relator seeks a petition for writ of mandamus as against this

Thirteenth Court of Appeals, the Clerk of the Court is hereby directed to promptly forward

relator’s petition for writ of mandamus to the Texas Court of Criminal Appeals.

                                                              PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 6th day of October, 2008.




                                            2